Exhibit 99.1 As further discussed in notes 2(a) and 6 to our consolidated financial statements herein, our consolidated financial statements for all periods presented herein have been updated to reclassify the assets and related liabilities of our natural gas gathering and processing business as held for sale and the related results of operations as discontinued operations.This filing includes updates only to the portions of Item 6, Item 7 and Item 8 of the December 31, 2011 Form 10-K that specifically relate to the reclassification of the assets and related liabilities of our natural gas gathering and processing business as held for sale and the related results of operations as discontinued operations and does not otherwise modify or update any other disclosures set forth in the December 31, 2011 Form 10-K. Item 6.Selected Financial Data The following table sets forth selected financial data and other operating data of Martin Midstream Partners L.P. for the years ended December 31, 2011, 2010, 2009, 2008 and 2007is derived from the audited consolidated financial statements of Martin Midstream Partners L.P. The following selected financial data are qualified by reference to and should be read in conjunction with our Consolidated and Combined Financial Statements and Notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this document. (Dollars in thousands, except per unit amounts) Income Statement Data: Revenues $ Cost of product sold Operating expenses Selling, general, and administrative Depreciation and amortization Total costs and expenses Other operating income Operating income Equity in earnings of unconsolidated entities — Interest expense ) Other, net Income before income taxes Income taxes ) Income from continuing operations Income from discontinued operations, net of tax Net income $ Net income per limited partner unit – continuing operations $ Net income per limited partner unit – discontinued operations Net income per limited partner unit $ Weighted average limited partner units Balance Sheet Data (at Period End): Total assets $ Due to affiliates Long-term debt Partner’s capital (owner’s equity) Cash Flow Data: Net cash flow provided by (used in): Operating activities $ Investing activities ) Financing activities ) Other Financial Data: Maintenance capital expenditures $ Expansion capital expenditures Total capital expenditures $ Cash dividends per common unit (in dollars) $ We acquired the assets of Cross from Martin Resource Management in November 2009.The acquisition of the Cross assets was considered a transfer of net assets between entities under common control.The acquisition of the Cross assets and increase in partners’ capital for the common and subordinated units issued in November 2009 are recorded at amounts based on the historical carrying value of the Cross assets at that date, and we are required to revise our historical financial statements to include the activities of the Cross assets as of the date of common control.Our historical financial statements for 2007, 2008 and the period January 1, 2009 through November 24, 2009, have been revised to reflect the financial position, cash flows and results of operations attributable to the Cross assets as if we owned the Cross assets for these periods. The following tables present our historical results of operations, the effect of including the results of the Cross assets, which are included in our terminalling and storage segment and the revised total amounts included in our consolidated financial statements: 1 Year Ended December 31, 2009 Historical Martin Midstream Partners LP Cross Assets Results Revised Total (Dollars in thousands, except per unit amounts) Revenues $ $ $ Costs and expenses: Cost of products sold (excluding depreciation and amortization) — Operating expenses Selling, general and administrative Depreciation and amortization Total costs and expenses Other operating income ) Operating income Interest expense ) ) ) Other, net 23 Net income before taxes Income tax benefit (expense) ) ( 1,141 ) ) Income from continuing operations Income from discontinued operations, net of tax — Net income $ $ $ Year Ended December 31, 2008 Historical Martin Midstream Partners LP Cross Assets Results Revised Total (Dollars in thousands, except per unit amounts) Revenues $ $ $ Costs and expenses: Cost of products sold (excluding depreciation and amortization) — Operating expenses Selling, general and administrative Depreciation and amortization Total costs and expenses Other operating income — Operating income Interest expense ) ) ) Other, net Net income before taxes Income tax benefit (expense) ( 712
